DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14 and 19-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Levinson et al. (US 10,486,485, hereafter “Levinson”). 
With respect to claim 1, Levinson discloses a vehicle (Fig. 6) comprising: a sensor (Fig. 5, 502) configured to acquire detecting data including road surface information (Column 3, Lines 26-41); a suspension including an elastic member and a damper (Column 10, Lines 1-2); and a controller (Fig. 5, 500) including a processor and a memory and connected to the sensor and the suspension (Column 20, Lines 60-67 and Column 21, Lines 1-37); wherein the controller is configured to identify an unevenness of a road surface based on the detecting data and to control the suspension based on damping force setting information corresponding to the unevenness upon determining that the vehicle reaches the unevenness (abstract and the paragraph bridging Columns 9 and 10).
With respect to claim 2, Levinson further discloses wherein the controller is configured to estimate a length and a height of the unevenness based on the detecting data (Column 3, Lines 4-25 and Fig. 2, i.e. deformation 202(1) dimensions are estimated) and to acquire the damping force setting information corresponding to the estimated length and the estimated height of the unevenness from the memory (Column 12, Lines 25-46 and Column 13, Lines 18-27 and Fig. 7).
With respect to claim 3, Levinson further discloses wherein the damping force setting information includes first data about a plurality of control sections set based on the length and the height of the unevenness (Column 8, Lines 42-56, classification of the deformations) and second data about damping force set for each of the plurality of control sections (Fig. 7, 708).
With respect to claim 4, Levinson further discloses wherein the controller is configured to control the suspension based on the damping force set for each of the plurality of control sections while the vehicle passes over the unevenness (Fig. 7, 708).
With respect to claim 10, Levinson further discloses wherein the controller is configured to estimate a distance from the vehicle to the unevenness and a time for the vehicle to reach the unevenness (Column 10, Lines 4-10).
With respect to claims 11 and 20, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 11 and 20 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 11 and 20 are also rejected over the same rationale as claim 1.
With respect to claims 12-14, all the limitations have been analyzed in view of claims 2-4, respectively, and it has been determined that claims 12-14 do not teach or define any new limitations beyond those previously recited in claims 2-4; therefore, claims 12-14 are also rejected over the same rationale as the previous claims. 
With respect to claim 19, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 19 is also rejected over the same rationale as claim 10.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Mohamed et al. (US 2019/0232748, hereafter “Mohamed”). 
With respect to claim 5, Levinson does not disclose wherein the controller is configured to control the suspension to reduce the damping force in a boundary section located between the road surface and a bump upon determining that the unevenness is the bump.   However, Mohamed, in the same field of invention, teaches these limitations (Fig. 3, upon detection of a road bump 304 damping force 302 is at a reduced level corresponding to section 312).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mohamed into the invention of Levinson to ensure a smooth transition over the bump by making the force proportional to the bump height thus decreasing the forces transferred to the vehicle chassis (see, e.g., Mohamed’s ¶ 63). 
With respect to claim 6, Levinson does not disclose wherein the boundary section includes a first boundary section and a second boundary section in a driving direction of the vehicle, and wherein the controller is configured to control the suspension to reduce the damping force in the first boundary section to a first predetermined damping force and to reduce the damping force in the second boundary section to a second predetermined damping force, and
wherein the first predetermined damping force is lower than the second predetermined damping force.  However, Mohamed, in the same field of invention, teaches these limitations (Fig. 3, first section 312 and second section 314 and their respective forces).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mohamed into the invention of Levinson to ensure a smooth transition over the bump by making the force proportional to the bump height thus decreasing the forces transferred to the vehicle chassis (see, e.g., Mohamed’s ¶ 63). 
With respect to claim 7, Levinson does not disclose wherein the controller is configured to control the suspension to increase the damping force to a first predetermined damping force in an intermediate section located between first and second boundary sections between the road surface and a bump upon determining that the unevenness is the bump.  However, Mohamed, in the same field of invention, teaches these limitations (Fig. 3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mohamed into the invention of Levinson to ensure a smooth transition over the bump by making the force proportional to the bump height thus decreasing the forces transferred to the vehicle chassis (see, e.g., Mohamed’s ¶ 63). 
With respect to claim 8, Levinson does not disclose wherein the boundary section includes a first boundary section and a second boundary section in a driving direction of the vehicle, wherein the intermediate section is located between the first boundary section and the second boundary section, wherein the controller is configured to control the suspension to reduce the damping force in the first boundary section to a second predetermined damping force and to reduce the damping force in the second boundary section to a third predetermined damping force, and wherein the second predetermined damping force is lower than the third predetermined damping force and the third predetermined damping force is lower than the first predetermined damping force.  However, Mohamed, in the same field of invention, teaches these limitations (Fig. 3 with the first, third and second predetermined damping forces corresponding to sections 314, 316 and 318, respectively).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mohamed into the invention of Levinson to ensure a smooth transition over the bump by making the force proportional to the bump height thus decreasing the forces transferred to the vehicle chassis (see, e.g., Mohamed’s ¶ 63). 
With respect to claim 9, Levinson does not disclose wherein the controller is configured to control the suspension to increase the damping force in an entry section of a pothole upon determining that the unevenness is the pothole and to control the suspension to reduce the damping force in an escape section of the pothole upon determining that an impact is expected in the escape section of the pothole.  However, Mohamed, in the same field of invention, teaches these limitations (Fig. 3, with section 318 corresponding to a pothole since the bump starts to drop effectively acting like pothole thus damping force 302 increasing and the escape section acts like the beginning of the bump where damping force 302 is less than section 318).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mohamed into the invention of Levinson to ensure a smooth transition over the bump by making the force proportional to the bump height thus decreasing the forces transferred to the vehicle chassis (see, e.g., Mohamed’s ¶ 63). 
With respect to claims 15-17, all the limitations have been analyzed in view of claims 5-7, respectively, and it has been determined that claims 15-17 do not teach or define any new limitations beyond those previously recited in claims 5-7; therefore, claims 15-17 are also rejected over the same rationale as the previous claims. 
With respect to claim 18, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claim 9; therefore, claim 18 is also rejected over the same rationale as claim 9.

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 2014/0222287 teaches a vehicle mounted time of flight camera providing repeating images of the scene ahead of a vehicle. Such images are processed to determine topographical features in the scene, and the vehicle suspension is commanded to adopt in advance a configuration appropriate to the nature of the topographical features.
US 10,828,955 teaches a suspension system for controlling movement of a vehicle wheel may include a spring and damper assembly coupling the wheel to the vehicle chassis for movement of the wheel relative to the vehicle chassis. The spring and damper assembly may include a spring coupled to a damper member configured to extend and retract the wheel relative to the vehicle chassis. The suspension system may further include a damper actuator located remotely from the spring and damper assembly and configured to modify an amount of damping and/or wheel extension. The suspension system may also include a spring actuator integrated with the damper actuator and configured to control an amount of deflection of the spring and/or to alter a spring rate. The damper actuator may be provided at a location in the vehicle separated from the spring and damper assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669